        Case 2:20-cv-02502-HB Document 22 Filed 10/05/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


OLEG GENIS, D.M.D.                     :             CIVIL ACTION
                                       :
            v.                         :
                                       :
AVESIS THIRD PARTY                     :
ADMINISTRATORS, INC., et al.           :             NO. 20-2502

                                   ORDER

           AND NOW, this     5th   day of October, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

  (1)   The motion of defendants Avesis Third Party

        Administrators, Inc., Avesis Inc., Avesis Insurance Inc.,

        Premier Access Insurance Co., and the Guardian Life

        Insurance Co. of America for dismissal of the first

        amended complaint of plaintiff for failure to state a

        claim (Doc. #14) is GRANTED in defendants’ favor, and

        against plaintiff Oleg Genis, D.M.D., with respect to

        Count VI.

  (2)   The motion of defendants for dismissal (Doc. #14) is

        DENIED with respect to Counts I, II, III, IV, V, and VII.

                                           BY THE COURT:

                                           /s/ Harvey Bartle III
                                           ________________
                                                                       J.
